 



EXHIBIT 10.25

Description of Director Compensation

Non-employee directors of the Company currently receive $8,750 per fiscal
quarter in compensation for service as director, plus $1,250 per board and
committee meeting attended, except the Chairmen of the Audit Committee and the
Compensation, Nominating and Governance Committee each receive $10,000 per
fiscal quarter and $1,250 per board and committee meeting attended. Non-employee
directors may elect to defer the receipt of meeting and/or director fees in
accordance with the terms of the Company’s Directors’ Deferred Compensation
Plan, as amended and restated effective January 1, 2003. In addition,
non-employee directors may from time to time be granted restricted stock units
pursuant to the provisions of the Genuine Parts Company 1999 Long Term Incentive
Plan. The compensation of directors may be changed from time to time by the
Board of Directors without stockholder approval.

 